Order, so far as appealed from, unanimously modified by denying the motion to modify the demand of the defendant-appellant for a bill of particulars as to items 2D, 2E, 4B, 11G, 11H, 12A, ISA, 18B, 18C, 18D, 18E, 200, 20D, 20E, 20F, 21B, 21C, 22A and 24A, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Verified bill of particulars to be served within thirty days after service of order with notice of entry thereof. No opinion. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.